Citation Nr: 0621939	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-08 567	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure 
and/or secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2005).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from October 1965 until 
October 1967.  He died in December 2000.  The appellant is 
the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2002 
rating decision of the Regional Office (RO) in Des Moines, 
Iowa that denied service connection for the cause of the 
veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318 
and entitlement to DIC under 38 U.S.C.A.§ 1151 (West 2002).  

The Board denied entitlement to DIC under 38 U.S.C.A. § 1151 
by a decision dated in November 2005.  Therefore, this matter 
is no longer for appellate consideration.  

The case was remanded by a decision of the Board dated in 
November 2005.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
December 2000 from terminal metastatic esophageal carcinoma 
due to or as a consequence of metastases to the liver, due to 
or as a consequence of esophageal carcinoma.

2.  Cancer was not shown in service or within one year of 
service discharge.

3.  At the time of death, service connection was in effect 
for PTSD, rated 70 percent disabling, uveitis with aphakia of 
the left eye, rated 30 percent disabling, and migraine 
headaches rated 10 percent disabling.  The veteran had been 
in receipt of a total disability rating based on 
unemployability due to service-connected disability, 
effective from August 19, 1996.

4.  The malignancy from which the veteran died was not 
etiologically related to a service-connected disability.

5.  Service-connected disability did not materially or 
substantially contribute to, or hasten the cause of death.

6.  The veteran served in Vietnam and is presumed under the 
law to have been exposed to Agent Orange or other herbicides 
during that service.

7.  The cancer from which the veteran died was not 
attributable to in-service exposure to Agent Orange.

8.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, was not 
continuously rated as totally disabled for the five-year 
period after his discharge from service, and had not been a 
prisoner of war.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2005). 

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2005);38 C.F.R. § 3.22 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims in this instance has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statements of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform her of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letters dated in 
October 2003, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence the RO needed from her, what information 
or evidence she could provide in support of the claims, and 
what evidence VA would try to obtain on her behalf.  Such 
information in conjunction with the statement of the case and 
supplemental statements of the case has fully apprised the 
appellant of the evidence needed to substantiate the claims.  
She was also advised to submit relevant evidence or 
information in her possession.  38 C.F.R. § 3.159(b).  The 
appellant was not specifically notified regarding the 
criteria for an effective date should service connection be 
granted, see Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
however, neither of those questions is before the Board.  
Consequently, the Board does not find that a remand is 
necessary to address further notification.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims for service connection for the cause 
of the veteran's death, to include as secondary to Agent 
Orange exposure and/or PTSD.  Extensive VA and private 
clinical evidence has been submitted and received in support 
of the claim, including the terminal records.  The case was 
remanded in November 2005 for review of the record and 
medical opinions.  Under the circumstances, there is no 
reasonable possibility that further assistance from VA would 
aid her in substantiating the claim.  The Board thus finds 
that VA does not have a duty to assist that is unmet.  See 
38 U.S.C.A. § 5103A (a) (2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cancer becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  This 
includes disability made chronically worse by service-
connected disability, at least as to the extent of the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

The veteran's service entrance examination report dated in 
October 1964 shows that he provided history of a throat 
infection two years before.  The service medical records 
reflect no treatment of the throat or esophagus.  

Post service private clinical records dated between 1974 and 
1983 indicate no throat or esophageal complaints.  An X-ray 
of the upper gastrointestinal tract in October 1980 revealed 
normal findings throughout the esophagus.  On VA general 
medical examinations in January 1980 and August 1983, the 
throat was reported to be within normal limits.  The veteran 
was hospitalized at a private facility in September 1991 for 
complaints of severe radiating neck pain.  A barium study of 
the esophagus was performed that revealed a normal anatomical 
structure.  

By rating action dated in December 1983, service connection 
was granted for PTSD, rated 10 percent disabling.  Service 
connection for aphakic left eye was established by rating 
action dated in August 1984 and a 30 percent disability 
evaluation was assigned.  The rating for PTSD was increased 
to 30 percent by rating action dated in June 1996.  

VA and private clinical records dating from 1996 reflect that 
the veteran was seen and followed up over the years for 
numerous chronic complaints and disorders, including those 
related to gastroesophageal conditions and psychiatric 
disability.  

On VA examination in February 1997, the veteran related that 
he used to drink to the point of intoxication every day.  He 
stated that during that period, he recalled having only one 
episode of panic and had no nightmares as he usually passed 
out.  He said that he had quit drinking four months before 
because he was concerned about the ill effects of alcohol on 
his body, but that since being sober, he had panic attacks as 
frequently as four times a week.  He said that such episodes 
could last up to six hours.  He also reported recurring 
nightmares.  Following examination, the examiner commented 
that since the veteran had stopped drinking, his symptoms 
appeared to have worsened, but that the veteran seemed to be 
committed to sobriety.  

An April 1997 VA outpatient clinic entry shows that the 
veteran was treated for symptoms that included vomiting with 
reflux, difficulty swallowing, losing weight, and pain on 
eating.  He was hospitalized that same month for complaints 
that included weekly panic attacks and epigastric distress.  
Diagnoses upon discharge included chronic PTSD with panic 
attacks and gastroesophageal reflux disease.  Upon VA 
hospitalization in October 1997, complaints included chronic 
abdominal pain that had become more acute over the months.  
Ensuing VA clinical records show that the appellant continued 
to receive treatment for his many complaints and disorders, 
to include medication management for chronic panic attacks.  
A nicotine dependency was noted for which it was requested 
that he stop smoking.  

By rating action dated in December 1997, PTSD was increased 
to 70 percent, effective from January 28, 1997.  A total 
rating based on individual unemployability was also granted, 
effective from August 19, 1996.  Service connection for 
migraine headaches secondary to PTSD was granted by rating 
action dated in May 1998 and a 10 percent disability 
evaluation was assigned effective from June 17, 1997.

VA clinical entries beginning in early July 2000 show that 
the veteran was seen as a referral for evaluation of 
abdominal pain, elevated liver enzymes and a history of 
pancreatitis.  He related that he had not felt well for a 
couple of weeks, had indigestion, a feeling of a lump in the 
throat and a sensation that food was sticking in the throat.  
He said that eating solid foods caused pain, his appetite had 
decreased and that he had epigastric distress.  Weight loss 
was reported.  A CAT scan was obtained that showed multiple 
foci of apparent metastatic disease in his liver.  An 
esophagram was subsequently performed that purportedly showed 
a lesion at the gastroesophageal junction.  He underwent 
upper endoscopy which verified the tumor.  Biopsy revealed an 
invasive poorly differentiated adenocarcinoma.  In an 
outpatient note dated in late July 2000, it was recorded that 
he presented for treatment of stage four esophageal cancer 
with liver metastases.  It was reported that his symptoms had 
begun one year before with right upper quadrant and 
epigastric pain with heartburn followed by dysphagia.

The record reflects that the veteran received ongoing 
chemotherapy and radiation over the course of the next 
months.  He was hospitalized on several occasions for 
treatment, the last time in December 2000, for continuing 
sharp abdominal pain and pain control.

A death certificate was received showing that the veteran 
died in December 2000 from terminal metastatic esophageal 
carcinoma due to or as a consequence of metastases to the 
liver, due to or as a consequence of esophageal carcinoma.  
An autopsy was not performed.

The case was referred to a VA physician for a medical 
opinion.  In a September 2004 medical report, the physician 
stated that all three volumes of the claims folder had been 
reviewed in their entirety.  The examiner stated that it 
appeared that the veteran had a long history of stomach 
disease that dated back to the 1970s for which medications 
had been prescribed for many years.  A history of alcohol 
abuse in the past and smoking was noted.  It was commented 
that these were predisposing factors for carcinoma of the 
esophagus.  It was noted that the veteran's claims files were 
filled with evidence of VA clinical visits, primarily for 
medical and psychiatric care, and for substance abuse in the 
form of alcoholism.  The examiner noted that the case would 
be referred to a VA psychiatrist for review and opinion as to 
whether the service-connected PTSD contributed to the 
veteran's death.

In a medical report dated the following day, the VA board-
certified psychiatrist provided a chronology of the veteran's 
treatment relating to psychiatric disability.  Following 
review of the record and referencing medical authorities, the 
examiner stated that "I find no scientific basis to show 
that [the] veteran's posttraumatic stress disorder and 
associated anxiety and depression contributed to his death.  
I can find no evidence that PTSD, depression or anxiety 
shorten the life of cancer patients."

Pursuant to the Board's November 2005 remand, the claims 
folder was referred to VA examiners for medical opinions as 
to whether esophageal cancer could be related to Agent Orange 
exposure.  It was also requested that an opinion be provided 
as to the medical probability that service-connected PTSD was 
implicated in the veteran's alcoholism that was strongly 
suggested as a catalyst of esophageal cancer.  

A December 2005 VA medical opinion report noted that the 
claims folder was reviewed.  The examiner related that the 
veteran's problem with alcohol had continued until 1996 at 
which time he had become abstinent.  It was the examiner's 
opinion that it was less likely that the veteran's alcohol 
abuse was secondary to his service-connected PTSD.  The 
examiner further commented that substance use disorders were 
generally seen as disease entities which had their own 
characteristic features and progressive course, rather than 
as mere symptoms of some other disorder.  It was added that 
while PTSD represented stress, the veteran's own 
predisposition, personality, and behavior tended to determine 
how he dealt with that stress.  He related that many 
individuals experienced stress in combination with the 
availability of chemicals and did not develop substance use 
problems.  The examiner concluded by saying that there 
appeared to be little basis for ascribing the veteran's abuse 
of alcohol to his diagnosed PTSD.  

In a medical report dated in January 2006, a VA examiner 
outlined his credentials, noting that he had been a full time 
compensation and pension and environmental registry examiner 
for eight and a half years and had conducted numerous Agent 
Orange registry examinations during that time.  The examiner 
presented pertinent military and clinical background history 
and a brief commentary on the effects of dioxin, the active 
carcinogenic aspect of Agent Orange.  He cited clinical 
authority in the opinion.  It was reported that dioxin was a 
known human carcinogen and that alcohol was also identified 
as a carcinogenic agent.  The examiner referred to an 
article, "Agent Orange and Cancer: An Overview for 
Clinicians" by Howard Frumkin, M.D., from a Cancer Journal 
for Clinicians, Volume 53, July/August 2003, pages 245-255.  
He stated that on page 250 of the extensive article, it was 
reported that cancers of the esophagus, stomach, pancreas, 
colon and rectum had been extensively studied in Vietnam 
veterans, occupational groups with herbicide exposure and 
people exposed to dioxins.  The report related that those 
studies had yielded a fairly consistent pattern of finding no 
association between exposure to Agent Orange and any 
gastrointestinal cancer.  The examiner stated that based on 
this information, his opinion was that the veteran's 
esophageal cancer was far less likely than not secondary to 
his presumed Agent Orange exposure.  He further commented 
that the esophageal cancer was at least as likely as not 
secondary to the history of alcohol use/abuse.

The veteran's death certificate clearly shows that he died of 
esophageal cancer with metastases to the liver.  There is no 
evidence that the fatal disease had its onset during service 
or that any malignancy was manifested to a degree of 10 
percent or more within one year of discharge from active 
duty.  Therefore, service connection for the cause of the 
veteran's death may not be granted on a direct or presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

The appellant does not argue, however, that the disease from 
which the veteran died had its onset in service.  Rather, it 
is her contention that esophageal cancer was precipitated by 
exposure to Agent Orange in Vietnam, and that his ability to 
ward off the debilitating effects of that disease process was 
substantially compromised by his severe service-connected 
PTSD.  She therefore avers that PTSD was a contributory cause 
in the veteran's death, to include the fact that his history 
of alcohol abuse was an attempt to self medicate, and also 
might have been factor in the development of esophageal 
cancer.  

In this regard, the record reflects that the veteran had 
service in the Republic of Vietnam.  Thus, he is presumed to 
have been exposed to herbicides (Agent Orange) therein. See 
38 C.F.R. § 3.307(a)(6)(iii).  That notwithstanding, the 
Board finds that there is no basis for presumptive service 
for esophageal disease based on presumed herbicide exposure.  
The Board points out that esophageal cancer is not among the 
enumerated disabilities recognized by VA that have been 
determined to be etiologically related to herbicide exposure 
in Vietnam. See 38 C.F.R. § 3.317.

It is well established, however, that service connection for 
disability claimed as due to exposure to Agent Orange may 
also be conceded by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116; see also 38 C.F.R. 
§ 3.303.  However, the medical evidence does not reflect that 
any physician or other medical professional in the record has 
linked the terminal esophageal cancer to any incident of 
active service, to include presumed Agent Orange exposure.  
Moreover, when the case was referred to a VA specialist in 
Agent Orange protocol matters, the examiner stated that the 
relationship between dioxin exposure and cancers of the 
esophagus, stomach, etc., had been extensively studied and 
that there was no consistent pattern of an association.  It 
was opined that it was far less likely than not that 
esophageal cancer was secondary to presumed Agent Orange 
exposure.  Several competent authoritative sources were cited 
in support of this opinion.  The Board observes that neither 
the appellant nor her representative has submitted or alluded 
to the existence of a contrary opinion establishing a 
relationship between esophageal cancer and Agent Orange 
exposure in service.  Therefore, the preponderance of the 
evidence presents no basis for a grant of service connection 
on this basis.

The record also reflects that, while the veteran was indeed 
service connected for PTSD determined to be severe, none of 
the veteran's treating physicians or any other medical 
evidence in the claims folder proposes a relationship between 
PTSD and the development of esophageal cancer.  Upon review 
of the record in September 2004, a board-certified VA 
psychiatrist cited recognized medical authority in supporting 
his opinion that there was no scientific basis that PTSD and 
associated anxiety and depression contributed to the 
veteran's death.  It was added that no evidence was found 
that PTSD, depression or anxiety shortened the lives of 
cancer patients.  In view of the above, the Board thus finds 
that PTSD did not materially or substantially contribute to 
or hasten the veteran's demise on a secondary basis.  See 
38 C.F.R. § 3.310.  There is no medical evidence of record 
that contradicts the above opinions.  

The appellant also maintains that alcohol abuse was 
precipitated by service-connected PTSD and was also 
implicated in the veteran's death.  On VA examination in 
September 2004, the veteran's history of alcohol abuse and 
smoking were suggested as predisposing factors for carcinoma 
of the esophagus.  In January 2006, a VA physician opined 
that esophageal cancer was at least as likely as not 
secondary to the history of alcohol use/abuse.  The Board 
notes that on VA examination in February 1997, the veteran 
indicated that he had used alcohol in the past to allay panic 
attacks and nightmares.  He reported that he had been sober 
for four months at that time and that his PTSD symptoms had 
worsened.  The examiner commented that since the veteran had 
stopped drinking, his symptoms appeared to have worsened, but 
did not state that an attempt at self medication led to 
alcohol abuse.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that service connection may be 
granted for an alcohol or drug abuse disability acquired 
secondary to or as a symptom of service-connected disability. 
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the Federal Circuit further stated that compensation 
may be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." See Allen, 237 F. 3d at 1381.

In this regard, the Board points out that a VA physician 
concluded in December 2005, that there appeared to be little 
basis for ascribing the veteran's abuse of alcohol to his 
diagnosed PTSD.  Following review of the record, the examiner 
presented rationale for that opinion to the effect that 
substance use disorders were generally seen as disease 
entities which had their own characteristic features and 
progressive course, rather than as mere symptoms of some 
other disorder.  It was added that it was the veteran's own 
predisposition, personality, and behavior that tended to 
determine how he dealt with stress.  The examiner opined that 
it was less likely that the veteran's alcohol abuse was 
secondary to his service-connected PTSD.  

The record indicates that the veteran maintained sobriety 
years before he died and appears to have been adequately 
served by psychotropic medication he was prescribed after he 
became sober.  The clinical evidence of record thus indicates 
that alcohol abuse was not adjunct to PTSD.  The Board finds 
that while alcohol abuse was potentially been implicated in 
the development of esophageal cancer, there is no finding of 
a corollary relationship between PTSD and substance abuse.  

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The record in this instance contains no 
competent medical evidence linking the cause of the veteran's 
death to service or a service-connected disability.  As a 
layperson without medical training and expertise, the 
appellant herself is not competent to provide an opinion on 
this matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
the Board is sympathetic to the appellant's loss of her 
husband at such a relatively young age, the Board finds that 
the preponderance of the evidence is against the claim for 
the cause of the veteran's death on any basis now claimed.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & 
Supp. 2005), benefits are payable to the surviving spouse of 
a "deceased veteran" in the same manner as if the death 
were service connected.  A "deceased veteran" for purposes 
of this provision is a veteran who dies not as the result of 
the veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2005).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, where the veteran was a former prisoner 
of war who died after September 30, 1999, and the disability 
was continuously rated as totally disabling for a period of 
not less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  
However, a discussion of the evolution of the handling of 
such claims is pertinent to the understanding of why this 
claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a) as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).
In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  This change in regulation has no effect on 
the appellant's claim.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In this case, the veteran was shown to have been in receipt 
of a total disability rating since August 1996.  His death 
occurred in December 2000.  The appellant does not contend 
that the veteran was service connected for a disability or 
disabilities rated as totally disabling for the requisite 
period of time.  She does not contend that he was a former 
prisoner-of-war.  She also has not challenged any prior 
rating decisions by the RO as containing clear and 
unmistakable error.  The appellant merely maintains that the 
conditions resulting in the veteran's death were related to 
his period of service, particularly his in-service exposure 
to herbicides, and for these reasons, DIC should be awarded.  
These contentions do not constitute a valid basis to 
establish DIC under 38 U.S.C.A. § 1318. 

The Board thus finds in this case that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the veteran was not 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death or was so rated 
continuously for a period of five years from the date of his 
discharge from active duty.  The appellant has not contended 
that there was clear and unmistakable error in the rating 
determinations.  In addition, there is no evidence that 
suggests that the veteran was a prisoner of war at any time 
during service, and the appellant does not contend otherwise.  
Under the circumstances, the appellant's claim must be 
denied..  

The Board points out that in the case of Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005), the United States Court 
of Appeals for Veterans Claims held that the "hypothetical 
entitlement" theory still must be considered for claims 
filed prior to the amended 38 C.F.R. § 3.22.  However, it is 
shown that the veteran in this case died after the amendment 
was effected in January 2000.  

The Board therefore finds that entitlement to DIC under 38 
U.S.C.A. § 1318 must be denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where 
the law is dispositive of the claim, the claim should be 
denied due to a lack of entitlement under the law).




ORDER

Service connection for the cause of the veteran's death, to 
include as due to Agent Orange exposure is denied and/or 
secondary to PTSD.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


